Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicants amendments dated 12/28/2020.

	The status of the claims is as follows:
		Claims 1-22 (claim 22 newly added) are herein addressed in detail below.

The drawings are objected to because the lines in all of the drawings are not clean, uniform, and crisp.  Furthermore, the figures are “shaded” and fail to properly show cross-hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, the phraseology “associated door window”, “associated bright strip”, etc… is not readily understood by the Examiner.  Specifically, what is meant by “associated”?  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-18 and 20-22 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franzen (9,091,114 B2).
Franzen (9,091,114 B2) discloses a co-extruded integrated glass-run and bright strip assembly comprising a body having a first leg and a second leg extending from a base and forming a U-shaped glass-run portion and defining a cavity there-between with a window pane (10) extending within the cavity contacting sealing lips extending from the first and second leg on opposite faces of the window pane (10), a second base extending from the first leg and including a third leg forming a U-shaped attachment portion  to receive a door panel, a bright strip (2) attached to a mushroom shaped mounting region, a reinforcement for gripping the door panel with the U-shaped attachment portion and the U-shaped glass run portion open in 180 degrees apart (note: since the openings extend outwardly, then the degrees between the two vary greatly, i.e., the glass run extends to the right per se and the attachment portion extends to the left per se.). [See figure below]

    PNG
    media_image1.png
    643
    588
    media_image1.png
    Greyscale


Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	With respect to the drawing objections, the Examiner has specifically pointed out the drawings deficiencies above.
	With respect to the applicant’s arguments of the term “associated”, the Examiner is not familiar with the applicant’s arguments that the term is “not part of the claimed subject matter”.  The rejection is repeated above and the applicant’s arguments have provided no clarity with respect to the Examiner’s rejection.  Is there case law to support this argument?
	With respect to the applicant’s “variation” of adding combining claim 1 with claim 19 as claim 22, the Examiner would like to point out that the allowable portion would be how the bright strip is formed within the support member and not the apparatus per se.  Therefore, claim 22 is rejected above since a method of forming carries little to no weight in an apparatus claim.
	Lastly, the applicant argues that Franzen (9,091,114 B2) fails to discloses a second leg and a seal lip extending therefrom.  As clearly shown in the annotated figure above, the Examiner has pointed out the second leg and the sealing lip extending therefrom into the cavity formed by the first and second legs.  Franzen (9,091,114 B2) further discloses a U-shaped attachment portion with the body including a second base extending form the first leg in a parallel direction opposite and offset from the first base as the Examiner has set forth in the annotated figure above.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The applicant is reminded that the After Final Pilot 2.0 has been extended for the applicant’s convenience.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634